Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-18 and 20 are allowed.


The following is an examiner’s statement of reasons for allowance: 

The prior arts of record do not disclose “A method of wireless communication, comprising: determining, by a station, starting points of a first redundancy version (RVO) and a second redundancy version (RV1) based on a code rate that is associated with Polar encoding; and transmitting, by the station, data in accordance with the RVO and the RV1, wherein a starting point of data for transmission is in accordance with the Polar encoding associated with the RVO and the RV1, and wherein the starting point of the RV1 succeeds an ending point of the RVO or corresponds to a certain code bit of a code output from the Polar encoding, wherein the starting point of the RVO corresponds to a first bit of the code output or a (N- E)'th bit of the code output, and wherein the certain code bit corresponds to the first bit of the code output or depends on at least one of E, N, or K, whereby N is a length of a mother code of the Polar encoding, E is a number of bits after rate matching, and K is a number of information bits encoded into the mother code” as recited in claim 1, 17 and 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189. The examiner can normally be reached Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thien Nguyen/Primary Examiner, Art Unit 2111